Final Rejection 
The merits of this case have been carefully reconsidered in light of applicant's response received06/20/2022.  The rejection of record under 35 USC §112 (a) and (b), has been overcome by applicant's amendment and is hereby withdrawn.  However, the rejection of record under the judicially-created doctrine of obviousness type double patenting has not been overcome by applicant's amendment and is hereby repeated and made FINAL. 

Double Patenting Rejection 
The claim is provisionally rejected on the grounds of nonstatutory double patenting of the claim of copending Application No. 35/511976.   Although the designs are not identical, they are not patentably distinct from each other because the only differences between the two designs rests in the length and width of the crown and its supporting member, and the contour of the suction cup base member.  These differences are considered to be de minimis and does not affect the overall aesthetic appearance of the design.   Where the only substantial difference between a design and the prior art is one of obvious changes in arrangement and proportioning, the design is not patentable.  See In re Stevens, 81 USPQ 362 (CCPA 1949).  “To square an article that was previously known in round form” is not a patentable distinction. See In re Peet, 211 F.2d 602, 101 USPQ 203 (CCPA 1954). 















The terminal disclaimer filed on 06/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on the co-pending application 35/511976 has been reviewed and is NOT accepted.  The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. see 37 CFR 1.321 (a) and (b).   Furthermore, the person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.

An attorney or agent, not of record, is not authorized to sign a terminal disclaimer in the capacity as an attorney or agent acting in a representative capacity as provided by 37 CFR 1.34 (a).  See 37 CFR 1.321(b) and/or (c)

If the applicant is a juristic entity (e.g., corporation), a representative of the applicant cannot sign the
TD unless it is established that the representative is a party authorized to act on behalf of the applicant.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Ann Calabrese whose telephone number is (571) 272-8704.  The examiner can normally be reached Monday through Thursday from 7:30 to 6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913